NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager Large Cap Growth Fund Supplement dated September 15, 2015 to the Summary Prospectus dated April 30, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the information under the section entitled “Portfolio Managers” on page3 of the Summary Prospectusis deleted and replaced with the following: Portfolio Managers Title Length of Service with Fund MFS Matthew W. Krummell Investment Officer and Lead Portfolio Manager Since 2012 James C. Fallon Investment Officer and Portfolio Manager Since 2015 Jonathan W. Sage Investment Officer and Portfolio Manager Since 2015 John E. Stocks Investment Officer and Portfolio Manager Since 2015 Pyramis Christopher Galizio, CFA Portfolio Manager Since 2012 Stephen Balter, CFA Portfolio Manager Since 2012 Winslow Capital Justin H. Kelly, CFA Chief Investment Officer Since 2010 Clark J. Winslow Chief Executive Officer Since 2010 Patrick M. Burton, CFA Managing Director Since 2013 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
